DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamechika (5,712,572).
Regarding claim 1, Tamechika teaches a coupling circuit (Fig 1) with switching function for coupling an insulation monitoring device (253) to an unearthed power supply system (1), consisting of a coupling module (Fig 1) or a plurality of identical coupling modules connected in series, wherein the coupling module has at least one switch unit (252 and 31), which comprises a coupling impedance (impedance of connection lines 31 necessarily present), a switch (252), arranged in series to the coupling impedance (Fig 1 showing 31 and 252 in series), for mains disconnection (disconnection from electric path 30) and a control circuit (251) for controlling the switch (Col 1 lines 49-59), and also exactly one transformer (shown integrated with 254 in Fig 1) for voltage supply and for potential separation (inductor provides potential separation as shown in Fig 1 and supplies voltage for detection see Col 7 lines 18-31).



Regarding claim 3, Tamechika teaches the device according to Claim 1, characterized in that the switch is constructed as a semiconductor switch (Col 6 lines 54-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamechika in view of Har-Shai (2013/0194706).
Regarding claim 4, Tamechika teaches the device according to Claim 1, including the control circuit, but does not explicitly teach the control circuit is constructed as a rectifier circuit consisting of a rectifier diode, an RC element for smoothing, a Zener diode for setting a gate voltage and a gate discharge resistance.
Har-Shai however teaches a similar device (Fig 1a and 1e) including wherein the control circuit (130 and 141) is constructed as a rectifier circuit (141) consisting of a rectifier diode (DR1), an RC 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Tamechika to include the switch control of Har-Shai in order to more accurately control switching by ensuring sufficient gate voltages and preventing switch failures. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867